Citation Nr: 0302885	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  02-03 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim for service connection for 
residuals of a back injury.

(The issue of entitlement to service connection for residuals 
of a back injury, on the merits, will be the subject of a 
later decision.)


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel


INTRODUCTION

The appellant in this case served on active duty from January 
to May 1981 and from July 1991 to January 1992.  She also 
performed active duty for training for multiple periods 
between October 1980 and August 1998 as a member of the Maine 
Army National Guard.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a September 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine.  The appellant has perfected a timely appeal 
of the RO's September 2000 rating decision.

As a procedural matter, by way of their September 2000 rating 
decision, the RO improperly addressed the appellant's claim 
for residuals of a back injury as an original claim for 
service connection rather than as an attempt to reopen, which 
requires the submission of new and material evidence.  In 
correcting this procedural defect, the RO issued a Statement 
of the Case in January 2002 wherein the appellant's claim was 
reopened on the basis of new and material evidence, however, 
entitlement to service connection for residuals of a back 
injury remained denied.

The appellant elected to have a video conference in lieu of a 
personal hearing in conjunction with her appeal.  The video 
conference was held in October 2002 before the undersigned 
Member of the Board.  At this time, the undersigned Member of 
the Board also informed the appellant and her representative 
that the back issue would be rephrased and considered as 
listed on the cover of this decision.  In doing so, she 
explained to the appellant and her representative that the 
Board is required to observe the procedure required by law 
for purposes of determining whether a final RO decision may 
be reopened.  See Fulkerson v. West, 12 Vet. App. 268, 269-70 
(1999).  Therefore, it was (and is) appropriate for the Board 
to rephrase and consider the appellant's back claim as an 
attempt to reopen a finally decided claim, which requires the 
submission of new and material evidence as prescribed by 
38 U.S.C.A. § 5108.  See, e.g., Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  Moreover, while the appellant's 
previously denied claim was reopened by way of the RO's 
January 2002 rating action, the Board too must presently make 
an independent determination as to whether evidence has been 
submitted, which is both new and material to reopen the 
claim; thus, the following decision contains such a 
determination.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (holding 
that a Board reopening is unlawful when new and material 
evidence has not been submitted.)

In a written statement dated in March 2001 the appellant 
filed new claims seeking entitlement to service connection 
for chronic sinusitis and bronchitis.  These matters are 
referred to the RO for appropriate action.  By way of the 
same March 2001 statement, the appellant has brought forth a 
claim seeking entitlement to service connection for chronic 
left arm and back pain and depression secondary to residuals 
of a back injury, to include chronic back pain.  In light of 
the fact that the appellant is not currently service-
connected for a back disability, these matters are deferred 
pending the Board's additional development of the claim of 
entitlement to service connection for residuals of a back 
injury. 

The Board is undertaking additional development on the claim 
of entitlement to service connection for residuals of a back 
injury pursuant to the authority granted by 38 C.F.R. 
§ 19.9(a)(2) (2002).  When development is completed, the 
Board will provide notice of the development as required by 
38 C.F.R. § 20.903 (2002).  After giving the notice and 
reviewing the appellant's and/or her representative's 
response, the Board will prepare a separate decision 
addressing the merits of the appellant's claim of entitlement 
to service connection for residuals of a back injury. 




FINDINGS OF FACT

1.  An unappealed RO decision dated in October 1999 denied 
the appellant's claim seeking entitlement to service 
connection for residuals of a back injury.  This rating 
action became final.

2.  Evidence received since the October 1999 rating decision 
is neither cumulative nor redundant and is so significant 
that it must be considered (with the other evidence of 
record) in order to fairly decide the merits of the claim of 
entitlement to service connection for residuals of a back 
injury.


CONCLUSIONS OF LAW

1.  The RO's October 1999 rating decision, which denied the 
appellant's claim seeking entitlement to service connection 
for residuals of a back injury, is final. 38 U.S.C.A. §§ 7105 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2002).

2.  The appellant has submitted new and material evidence 
sufficient to reopen the claim of entitlement to service 
connection for residuals of a back injury. 38 U.S.C.A. § 5108 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA).

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 38 C.F.R. § 3.159(b) (2002).

The record reflects that, with particular respect to her 
application to reopen her previously denied claim of 
entitlement to service connection for residuals of a back 
injury, the appellant has received the degree of notice which 
is contemplated by law.  Specifically, by way of the RO's 
January 2002 Statement of the Case and the video conference 
hearing held in October 2002 the appellant was put on notice 
that her request to reopen her previously denied claim of 
entitlement to service connection for residuals of a back 
injury had been previously denied by way of an unappealed and 
final rating action, thus requiring her to now submit new and 
material evidence to reopen her claim.  By way of the same 
January 2002 Statement of the Case, the appellant was also 
specifically informed of the cumulative evidence already 
having been previously provided to VA, or obtained by VA on 
her behalf.  In this manner, VA more narrowly assessed and 
articulated for the appellant her obligation to provide any 
remaining outstanding evidence, if existent, necessary for 
purposes of adequately satisfying the appropriate regulatory 
requirements for reopening a previously denied claim in 
addition to that evidence which was necessary for 
establishing service connection. 

Absent further pending development by the Board in regards to 
the actual merits of the appellant's claim, the record does 
nevertheless disclose that VA has additionally met its duty 
to assist the appellant to the extent that adequate evidence 
necessary for the purpose of reopening her previously denied 
claim has been obtained.  Specifically, copies of the 
appellant's relevant service and post-service VA and non-VA 
treatment records have been associated with the appellant's 
claims folder, in addition to other newly added evidence 
which was submitted by the appellant.  Therefore, under the 
circumstances, VA has satisfied both its duty to notify and 
assist the appellant in this case, and adjudication of this 
appeal without remand to the RO for additional consideration 
under the new law poses no risk of prejudice to the 
appellant.  See e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Accordingly, the appellant's appeal is now ready for 
appellate review.

II.  New and Material Evidence.

The appellant's claim seeking entitlement to service 
connection for residuals of back pain was first denied by the 
RO in an October 1999 rating decision.  In April 2000 the 
appellant filed an application to reopen her previously 
denied claim.  Therefore, her application to reopen her 
previously denied claim was initiated prior to August 29, 
2001, the effective date of the newly amended § 3.156, which 
redefines "new and material evidence" needed to reopen a 
previously denied claim.  See 38 C.F.R. § 3.156(a) (2002).

Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to a claimant applies, unless the Congress provided otherwise 
or permitted the Secretary to do otherwise, and the Secretary 
does so.  See Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991); see also 62 Fed. 
Reg. 37953 (1997), VAOPGCPREC 11-97 (Mar. 24, 1997).  
Notably, however, the Secretary of VA has specifically 
provided that the amendments to 38 C.F.R. § 3.156 will be 
applicable to all claims filed on or after August 29, 2001.  
As a result, the amended regulatory provisions governing new 
and material evidence are not applicable to the appellant's 
April 2000, claim to reopen, which is discussed below.

As previously mentioned, by way of an October 1999 rating 
decision, the RO denied the veteran's claim seeking 
entitlement to service connection for residuals of a back 
injury.  This decision was based on the RO's finding that 
there was no link, established by evidence medical, between 
the appellant's current back condition and her period of 
active military service.  The RO further found that the 
evidence of record did not show that the appellant's back 
condition was incurred in or aggravated during any period of 
active duty for training (ACDUTRA).  Consequently, the RO 
denied the appellant's claim seeking entitlement to service 
connection for residuals of a back injury.  In October 1999 
the RO notified the appellant of the adverse decision 
concerning her claim, and she was also informed of her 
appellate and procedural rights, but she did not initiate an 
appeal of the RO's decision.

Because a timely appeal of the RO's October 1999 decision was 
not submitted, the Board presently concludes that the RO's 
October 1999 decision became final based on the evidence then 
of record.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  However, the law and 
regulations provide that if new and material evidence has 
been presented or secured with respect to a claim which has 
been disallowed, the claim may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.

"New and material" evidence, is evidence not previously 
submitted, cumulative or redundant, and which by itself, or 
along with evidence previously submitted, is so significant 
that it must be considered to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156 (a); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); see also Evans v. Brown, 9 Vet. App. 273 
(1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge, and continues 
to be binding precedent).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of this claim on any basis, in this case, since 
the RO decision dated in October 1999.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).

Currently, pertinent evidence added to the record since the 
RO's October 1999 rating decision consists of: (1.) personal 
testimony provided by the appellant at an October 2002 video 
conference hearing; (2.) an August 2000 report of VA 
examination; (3.) a Social Security Administration decision 
and supporting records; and (4.) more recent VA and non-VA 
medical treatment records.  The bulk of this particular 
evidence is new, as it was neither previously of record nor 
previously considered by the RO in October 1999.  Moreover, 
the evidence is material in that it speaks directly to the 
issue of whether the appellant has a back condition which may 
have been incurred in, or aggravated during a period of 
active military service.  This being the case, the evidence 
is sufficient to reopen the appellant's previously denied 
claim seeking entitlement to service connection for residuals 
of a back injury.  Having determined that new and material 
evidence has been added to the record, the appellant's 
previously denied claim of entitlement to service connection 
for residuals of a back injury is reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for residuals of a back 
injury is reopened; the appeal is granted to this extent 
only.


		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

